 

Exhibit 10.1

 

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Agreement (this “Agreement”) dated as of September 15,
2014, is between B/E Aerospace, Inc., a Delaware corporation (the “Company”),
and Amin J. Khoury (“Executive”).  This Agreement shall become effective as of
the Effective Date (as defined below) and if the Effective Date does not occur,
this Agreement shall be null and void ab initio and will have no force or
effect.

 

WHEREAS, Executive and the Company entered into an Amended and Restated
Employment Agreement dated as of July 29, 2013, as amended (the “Employment
Agreement”); and

 

WHEREAS, Executive, having provided services to the Company since August 1,
1987, agrees to continue to provide services for an additional period as
provided herein, and the Company wishes to procure such services; and

 

WHEREAS, the Company is pursuing a spin-off of the Company’s  consumables
 management segment, to be named KLX Inc., into an independent publicly traded
Company (“KLX”); and

 

WHEREAS, upon consummation of the distribution of the shares of KLX to the
shareholders of the Company (the date of such distribution, the “Effective
Date”),  the board of directors of B/E has determined that it is in the best
interests of its shareholders that Executive shall cease to serve as the
Co-Chief Executive Officer of the Company and will be Executive Chairman of the
Company and the Chairman and Chief Executive Officer of KLX;  and

 

WHEREAS, Executive and the Company wish to further amend and restate the
Employment Agreement in its entirety in the manner set forth herein.  

 

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
the parties agree as follows:

 

1.           Reference to Employment Agreement.  Effective as of the Effective
Date, the Employment Agreement is hereby restated, superseded and replaced in
its entirety by this Agreement.

 

2.           Arrangement.    Executive shall provide to the Company, and the
Company shall accept from Executive, the services set forth in Section 4.2
below, subject to the terms and conditions set forth in this Agreement.

 

3.           Term.           Subject to Section 5 hereof, the Company agrees to
continue to employ Executive, and Executive agrees to be employed by the
Company, in each case pursuant to this Agreement, for a period commencing on the
Effective Date and ending on the third anniversary of the Effective Date (the
“Initial Term”); provided,  however, that the period of Executive’s employment
pursuant to this Agreement shall be automatically extended for successive
one-year periods thereafter (each, a “Renewal Term”), in each case unless either
party to this Agreement provides the other party with written notice that such
period shall not be so extended at least ninety (90) days in advance of the
expiration of the Initial Term or the then-current Renewal Term, as applicable
(the Initial Term and any Renewal Term, collectively, the “Employment
Term”).  Each additional one-year Renewal Term shall be added to the end of the
next scheduled expiration date of the Initial



1

--------------------------------------------------------------------------------

 

 

Term or Renewal Term, as applicable, as of the first day after the last date on
which notice may be given pursuant to the preceding sentence.

4.           Capacity, Services and Performance

 

4.1           Capacity.  Executive shall serve the Company as the Executive
Chairman of the Board of Directors of the Company (the “Board”), or in such
other Board or executive capacity as the Board may designate from time to time,
but only upon agreement with Executive.

  

4.2           Services.  In the capacity set forth in Section 4.1 above,
Executive shall be retained by the Company and shall perform such duties and
responsibilities on behalf of the Company as Executive and the Board shall by
mutual agreement from time to time determine.

 

4.3           Performance.  During the Employment Term, Executive shall use his
business judgment, skill and knowledge to the advancement of the Company’s
interests and to the discharge of his duties and responsibilities hereunder;
provided, however, that Executive shall be required only to devote so much time
as Executive determines is reasonably necessary to discharge his duties as
Executive Chairman, and, subject to the provisions of Section 6 below, Executive
may engage in other business activities during the Employment Term.

 

5.           Compensation and Benefits.

 

5.1           Salary.  Effective as of the Effective Date, and during the
Employment Term, Executive shall receive an annual salary (the “Salary”) of nine
hundred thousand dollars ($900,000) during each year of the Employment
Term.  The Salary shall be reviewed annually and may be adjusted upward (but not
downward) by the Board or the Compensation Committee of the Board (the
“Compensation Committee”) in its discretion.

 

5.2           Bonuses.  Executive may receive bonuses from the Company when, as
and if determined from time to time by the Compensation Committee,  with the
target annual incentive opportunity for Executive to be no less than one hundred
and seventy-five percent (175%) of Executive’s  then current Salary (“Target
Bonus”).  Any such bonuses paid to Executive shall be in addition to the Salary
then in effect.  The incentive bonus shall be paid in accordance with Company
policy, but in no event later than March 15th of the year following the year in
respect of which Executive earned such bonus.

 

5.3           Benefits.  So long as employed, Executive shall be entitled to
participate in all employee benefit plans, life insurance plans, disability
income plans, incentive compensation plans and other benefit plans, as may be
from time to time in effect for executives of the Company generally.  In
addition, following any termination of employment, Executive and his spouse, for
as long as they each may live, shall be entitled to (i) all medical, dental and
health benefits available from time to time to the Company’s executive officers
and their spouses, respectively, on similar terms and conditions as active
employees are receiving on the Termination Date (provided that the level of such
benefits is not less than the benefits available to Executive on July 1, 2014,
including, without limitation, 100% payment for or reimbursement of medical and
dental services or costs incurred by Executive and his Family (i.e., spouse,
former spouse, eligible dependents), the cost of which is fully paid by the
Company), and (ii) the benefits available under the Company’s executive medical
reimbursement plan as of the Termination Date, but in no event less than those
in effect as of July 1, 2014 (the “Post-Employment Benefits”).

  

5.4           Business Expenses.  The Company shall pay or reimburse Executive
for all reasonable business expenses incurred or paid by him during the
Employment Term in the performance of his services for



2

--------------------------------------------------------------------------------

 

 

the Company.

 

 

5.5           Automobile.  So long as employed, Executive shall receive either
an automobile owned or leased by the Company or a monthly automobile allowance,
as determined by the Company, which automobile or allowance shall be at least
equivalent to that which the Company was providing to Executive as of July 1,
2014.  The automobile allowance, if applicable, shall be paid in accordance with
Company policy, but in any event, no later than March 15th of the year following
the year in which the automobile allowance was accrued.

 

5.6           Equity Incentive Compensation.  So long as employed by the
Company, Executive shall be eligible to participate in any applicable equity
incentive compensation program of the Company on the terms set forth by the
Compensation Committee in its sole discretion, which program may include stock
options, restricted stock awards or units (“Equity Awards”).   Equity Awards
received by Executive during the Employment Term that have not vested or
otherwise been accelerated as of the Termination Date shall continue to vest
during any period in which Executive provides consulting services, including but
not limited to the Consulting Period.  The grant date fair value of the annual
Equity Awards granted to Executive (determined in accordance with Financial
Accounting Standards Board (FASB) Accounting Standards Codification (ASC) Topic
718, or any successor promulgation) shall be no less than two hundred and fifty
percent (250%) of Executive’s then current Salary.

 

5.7Retirement Compensation.  The Company has established the BE Aerospace, Inc.
2010 Deferred Compensation Plan (“SERP”).  On the ninetieth (90th) day following
the Effective Date and on a quarterly basis thereafter during the Employment
Term, the Company will make a tax deferred contribution to the SERP (the
“Retirement Contribution”) on behalf of Executive equal to twenty-five percent
(25%) of the Salary in effect as of the date of such contribution.   Each
Retirement Contribution shall be allocated to Executive’s retirement account
under the SERP, shall be fully vested on the date that such Retirement
Contribution is made and shall otherwise be subject to the terms and conditions
of the SERP.

 

6.           Proprietary Rights and Non-Competition.      Executive acknowledges
that the Company is engaged in a continuous program of research, development and
production in connection with its business, present and future, and hereby
covenants as follows:

 

6.1           Confidentiality.  Executive will maintain in confidence and will
not disclose or use, either during or after the Employment Term, any proprietary
or confidential information or know-how belonging to the Company (“Proprietary
Information” hereinafter defined), whether or not in written form, except to the
extent required to perform duties on behalf of the Company.  For purposes of
this Agreement, “Proprietary Information” shall mean any information, not
generally known to the relevant trade or industry, which was obtained from the
Company, or which was learned, discovered, developed, conceived, originated or
prepared by Executive in connection with this Agreement.  Such Proprietary
Information includes, without limitation, software, technical and business
information relating to the Company’s inventions or products, research and
development, production processes, manufacturing and engineering processes,
machines and equipment, finances, customers, marketing and production and future
business plans, information belonging to customers or suppliers of the Company
disclosed incidental to Executive’s performance under this Agreement, and any
other information which is identified as confidential by the Company, but only
so long as the same is not generally known in the relevant trade or industry.

  





3

--------------------------------------------------------------------------------

 

 

6.2           Inventions.

 

6.2.1          Definition of Inventions.  For purposes of this Agreement,
“Inventions” shall mean any new or useful art, discovery, contribution, finding
or improvement, whether or not patentable, and all related know-how.  Inventions
shall include, without limitation, all designs, discoveries, formulae,
processes, manufacturing techniques, semiconductor designs, computer software,
inventions, improvements and ideas.

 

6.2.2           Disclosure and Assignment of Inventions.  Executive will
promptly disclose and describe to the Company all Inventions which he may solely
or jointly conceive, develop, or reduce to practice during the Employment Term
or the Consulting Period (as defined in Section 7.5) (i) which relate at the
time of conception, development, or reduction to practice of the Invention to
the Company’s business or actual or demonstrably anticipated research or
development, (ii) which were developed, in whole or in part, on the Company’s
time or with the use of any of the Company’s equipment, supplies, facilities or
trade secret information, or (iii) which resulted from any work performed by
Executive for the Company (the “Company’s Inventions”).  Executive hereby
assigns to the Company all of his right, title and interest world-wide in and to
the Company’s Inventions and in all intellectual property rights based upon the
Company’s Inventions; provided, however, that Executive does not assign or agree
to assign any Inventions, whether or not relating in any way to the Company’s
business or demonstrably anticipated research and development, which were made
by him prior to the date of this Agreement, or which were developed by him
independently during the Employment Term and not under the conditions stated in
subparagraph (ii) above.

 

6.3           Documents and Materials.  Upon termination of this Agreement or at
any other time upon the Company’s request, Executive will promptly deliver to
the Company, without retaining any copies, all documents and other materials
furnished to him by the Company (other than personal copies of documents
relating to Executive’s employment terms), prepared by him for the Company or
otherwise relating to the Company’s business, including, without limitation, all
written and tangible material in his possession incorporating any Proprietary
Information.

 

6.4          Competitive Employment.  During the Employment Term, the Consulting
Period (as defined in Section 7.5), if applicable, and for a period of two (2)
years thereafter (collectively, the “Extended Term”), Executive will not engage
in any employment, consulting, or other activity in any business directly
competitive with the Company without the Company’s written consent, which
consent shall not be unreasonably withheld; provided, however, that nothing in
this Section 6.4 shall preclude Executive from being employed by, serving as a
member of the board of directors of, and/or providing services to KLX, serving
as a director of any other corporation, or a partner or investor in a private
equity firm.

 

6.5           Non-Solicitation.  During the Extended Term, Executive will not
solicit or encourage, or cause others to solicit or encourage, any employees of
the Company to terminate their employment with the Company.

  

 6.6           Acts to Secure Proprietary Rights.

 

6.6.1          Further Acts.  Executive agrees to perform, during and after the
Employment Term and the Consulting Period, if applicable, all acts deemed
necessary or desirable by the Company to permit and assist it, at its expense,
in perfecting and enforcing the full benefits, enjoyment, rights and title
throughout the world in the Company’s Inventions.  Such acts may include,
without limitation, execution of documents and assistance or cooperation in the
registration and enforcement of applicable patents and copyrights or other legal
proceedings.





4

--------------------------------------------------------------------------------

 

 

 

6.6.2          Appointment of Attorney-In-Fact.  In the event that the Company
is unable, for any reason whatsoever, to secure Executive’s signature to any
lawful and necessary document required to apply for or execute any patent,
copyright or other applications with respect to any of the Company’s Inventions
(including improvements, renewals, extensions, continuations, divisions or
continuations in part thereof), Executive hereby irrevocably appoints the
Company and its duly authorized officers and agents as his agents and
attorneys-in-fact to execute and file any such application and to do all other
lawfully permitted acts to further the prosecution and issuance of patents,
copyrights or other rights thereon with the same legal force and effect as if
executed by him, intending hereby to create a so-called “durable power” which
will survive any subsequent disability.

 

6.7           No Conflicting Obligations.  Executive’s performance of this
Agreement does not breach and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by him.

 

6.8           Corporate Opportunities.  Executive agrees that during the
Employment Term and the Consulting Period, if applicable, he will first present
to the Board, for its acceptance or rejection on behalf of the Company, any
opportunity to create or invest in any company which is or will be involved in
equipping or furnishing airplane cabin interiors, which comes to his attention
and in which he, or any of his affiliates, might desire to participate.  If the
Board rejects the same or fails to act thereon in a reasonable time, Executive
shall be free to invest in, participate or present such opportunity to any other
natural person, corporation, limited liability company, limited or general
partnership, or any other entity (each, a “Person”).

 

6.9           Specific Performance.  Executive acknowledges that a breach of any
of the promises or agreements contained herein could result in irreparable and
continuing damage to the Company for which there may be no adequate remedy at
law, and the Company shall be entitled to seek injunctive relief and/or a decree
for specific performance.

 

7.           Termination and Change of Control.

 

7.1           Termination Date; Termination or Resignation other than Death,
Incapacity or in Connection with a Change of Control or Good Reason.

 

7.1.1           Termination Date.  The term “Termination Date” shall mean the
date on which Executive incurs a Separation from Service (as defined below) with
the Company and its subsidiaries and affiliates for any reason.

 

 7.1.2          Termination by Executive.  If Executive resigns his employment
for any reason other than (i) death pursuant to Section 7.2, (ii) Incapacity
pursuant to Section 7.3, or (iii) Good Reason pursuant to Section 7.4.3, then on
the Termination Date, Executive shall receive payment of (A) any accrued and
unpaid Salary and benefits through the Termination Date, (B) any earned but
unpaid bonuses payable to Executive as determined by the Compensation Committee
for any fiscal periods of the Company ending prior to the Termination Date, (C)
a lump sum of eleven million eight hundred and seventy thousand dollars
($11,870,000)(the “Deferred Payment Amount”), and (D) the Company shall provide
the Post-Employment Benefits.  Following a resignation pursuant to this Section,
Executive agrees to provide the Company with his consulting services during the
Consulting Period, as described in Section 7.5 below.

 

7.1.3Termination by the Company.  If the Company terminates Executive’s  



5

--------------------------------------------------------------------------------

 

 

employment hereunder for any reason other than (i) death pursuant to Section
7.2, (ii) Incapacity pursuant to Section 7.3 or (iii) a Change of Control
pursuant to Section 7.4.2, then on the Termination Date, Executive shall receive
payment of (A) any accrued and unpaid Salary and benefits through the
Termination Date, (B) any earned but unpaid bonuses payable to Executive as
determined by the Compensation Committee for any fiscal periods of the Company
ending prior to the Termination Date, (C) the Deferred Payment Amount, (D) any
Equity Awards granted to Executive that would not vest on or prior to the
Termination Date shall vest and be exercisable immediately, and notwithstanding
any termination of employment provisions set forth in the applicable agreement
or related plan, all Equity Awards shall continue to be exercisable until their
original stated expiration date, and (E) the Company shall provide the
Post-Employment Benefits.

 

7.2           Death.

 

7.2.1           Executive’s employment hereunder shall terminate upon his
death.  In such event, the Company shall, within thirty (30) days following the
date of death, pay to such Person as Executive shall have designated in a notice
filed with the Company, or if no such Person shall have been designated, to his
estate, a lump-sum payment equal to the Deferred Payment Amount.

 

7.2.2           Upon Executive’s death at any time during or after the
Employment Term, the Company shall, within thirty (30) days following the date
of death, also pay to such Person as Executive shall have designated in a notice
filed with the Company, or if no such Person shall have been designated, to his
estate, a lump-sum benefit in accordance with the Death Benefit Agreement
attached hereto as  Exhibit A and hereby incorporated by reference.

 

7.2.3           The Company shall, within thirty (30) days following Executive’s
date of death, also pay to such Person as Executive shall have designated in a
notice filed with the Company, or if no such Person shall have been designated,
to his estate, a lump-sum amount equal to (i) any accrued and unpaid Salary and
benefits through his date of death, and (ii) any earned but unpaid bonuses
payable to Executive as determined by the Compensation Committee for any fiscal
periods of the Company ending prior to the date of death.  Executive’s Family
shall continue to be entitled to the Post-Employment Benefits.

  

7.2.4           Upon Executive’s death, any Equity Awards granted to Executive
that would not vest on or prior to the Termination Date shall vest and, if
applicable, be exercisable immediately and, notwithstanding any termination of
employment provisions set forth in the applicable agreement or related plan, all
Equity Awards shall continue to be exercisable until their original stated
expiration date.

 

7.3           Incapacity.  If, in the reasonable judgment of the Compensation
Committee, as a result of Executive’s incapacity due to a medically determinable
physical or mental illness, Executive shall have been absent from his full-time
duties as described hereunder for the entire period of twelve (12) consecutive
months (“Incapacity”), Executive’s employment shall terminate at the end of the
twelve (12)-month period as provided in this Section 7.3.  In such event:

 

(i)           the Company shall give prompt notice to Executive of any such
termination;

 

(ii)           the Company shall pay to Executive the Deferred Payment Amount as
soon as practicable following the Termination Date, but no later than thirty
(30) days after the Termination Date (subject to Section 12 of this Agreement);

 

(iii)           the Company shall pay to Executive within ten (10) business days
after the



6

--------------------------------------------------------------------------------

 

 

Termination Date a lump-sum amount equal to (A) any accrued and unpaid Salary
and benefits through the Termination Date and (B) any earned but unpaid bonuses
payable to Executive as determined by the Compensation Committee for any fiscal
periods of the Company ending prior to the Termination Date;

 

(iv)           the Company shall continue the Post-Employment Benefits; and

 

(v)           any Equity Awards granted to Executive that would not vest on or
prior to the Termination Date shall vest and, if applicable, be exercisable
immediately and, notwithstanding any termination of employment provisions set
forth in the applicable agreement or related plan, such Equity Awards shall
continue to be exercisable until their original stated expiration date.

 

 Any dispute between the Compensation Committee and Executive with respect to
Executive’s Incapacity shall be settled by reference to a competent medical
authority mutually agreed to by the Compensation Committee and Executive or his
personal representative, whose decision shall be binding on all parties.

 

7.4           Change of Control; Good Reason; Definitions.

 

7.4.1           Change of Control.  If a “Change of Control” of the Company
occurs, the Company will be obligated as provided in this Section 7.4.  For
purposes of determining the Company’s obligations under this Section 7.4, the
date on which a Change of Control is effective shall be referred to as the
“Change of Control Date.”  The payments described in Section 7.4.2 shall be made
on the Change of Control Date.

 

7.4.2           Change of Control.  If a Change of Control occurs during the
Employment Term, Executive’s employment shall be terminated and the Company or
its successor shall pay to Executive:

 

(i)           any accrued and unpaid Salary and benefits through the Termination
Date, as such term is defined in Section 7.1.1, above;

 

(ii)           any earned but unpaid bonuses payable to Executive for any fiscal
periods of the Company ending prior to the Termination Date;

 

(iii)          the Deferred Payment Amount; and

 

(iv)           any Equity Awards granted to Executive that would not vest on or
prior to the Change of Control Date shall vest and be exercisable immediately
upon the date immediately preceding the Change of Control Date, and,
notwithstanding any termination of employment provisions set forth in the
applicable agreement or related plan, all Equity Awards shall continue to be
exercisable until their original stated expiration date; and

 

(v)           the  Post-Employment Benefits.

 

7.4.3           Good Reason.  If Executive resigns his employment at anytime for
Good Reason, then the Company or its successor shall pay/provide to Executive:

 

(i)           any accrued and unpaid Salary and benefits through the Termination
Date, as such term is defined in Section 7.1.1, above;





7

--------------------------------------------------------------------------------

 

 

 

(ii)           any earned but unpaid bonuses payable to Executive for any fiscal
periods of the Company ending prior to the Termination Date;

 

(iii)          the Deferred Payment Amount;

 

(iv)           any Equity Awards granted to Executive that would not vest on or
prior to the Termination Date shall vest and be exercisable immediately, and,
notwithstanding any termination of employment provisions set forth in the
applicable agreement or related plan, all Equity Awards shall continue to be
exercisable until their original stated expiration date; and

 

(v)            the  Post-Employment Benefits.

 

The payments described in this Section 7.4.3 shall be made on the Termination
Date.

 

7.4.4           Definitions.

 

(i)           For purposes of this Agreement, a “Change of Control” means:

 

(A)           Individuals who, as of the Effective Date constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board, provided that any Person becoming a director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Securities Exchange Act) shall be, for purposes of this Agreement,
considered as though such Person were a member of the Incumbent Board;

  

(B)           a transaction or other event occurs such that any Person or
Persons acting as a group acquires ownership of stock of the Company that,
together with stock held by such Person or group, constitutes more than 50% of
the total fair market value or total voting power of the stock of the Company;

 

(C)           a transaction or other event occurs such that any one Person or
group acquires (or has acquired during the twelve (12)-month period ending on
the date of the most recent acquisition by such Person or group) ownership of
stock of the Company possessing 35% or more of the total voting power of the
stock of the Company; or

 

(D)           a transaction or other event occurs such that any one Person or
group acquires (or has acquired during the twelve (12)-month period ending on
the date of the most recent acquisition by such Person or group) ownership of
assets of the Company that have a total gross fair market value equal to or more
than 40% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions; provided,
however, that no acquisition of ownership of the assets of the Company shall be
deemed a Change of Control if the acquiring Person or group is:

 

(1)



A stockholder of the Company in exchange for or with respect to its stock;

(2)



Any Majority Owned Entity, as defined below, of the Company;

(3)



A Person or group of which the Company is a Majority Owned Entity; or



8

--------------------------------------------------------------------------------

 

 

(4)



A Majority Owned Entity of any Person or group described by (3), above.

 

(ii)           For the purposes of this Section 7.4.4, Persons will not be
considered to be acting as a group solely because they purchase or own stock of
the same corporation at the same time, or as the result of the same public
offering.  However, Persons will be considered to be acting as a group if they
are owners of a Person that enters into a merger, consolidation, purchase or
acquisition of stock or assets or similar business transaction with the Company.

 

(iii)           For the purposes of this Section 7.4.4, a “Majority Owned
Entity” of any Person is any entity, 50% or more of the total value or voting
power of which is owned, directly or indirectly, by such Person.

 

(iv)           A Change of Control shall occur on the effective date of any
event specified in Section 7.4.4(i) above.  In connection with any determination
of ownership for purposes of Section 7.4.4(i) above, the attribution rules of
Section 318(a) of the Code shall apply.

  

(v)           For purposes of this Agreement, “Good Reason” means:

 

(A)           Any decrease in Executive’s Salary or a failure by the Company to
pay any material compensation due and payable to Executive in connection with
his employment;

 

(B)           Any change in Executive’s responsibilities, positions, duties,
status, title or reporting relationships;

 

(C)           Executive ceasing to be the Executive Chairman of the Company;

 

(D)           Requiring Executive to be based at any office or location other
than Executive’s principal place of employment; or

 

(E) A material breach by the Company of any term of this Agreement;

 

provided that Executive has given notice thereof to the Company and the Company
has not cured the Good Reason within thirty (30) days after receiving such
notice.

 

7.5           Consulting Arrangement.  In the event that Executive’s employment
terminates for any reason (including, without limitation, Executive’s voluntary
resignation) other than death pursuant to Section 7.2 or Incapacity pursuant to
Section 7.3, then the Company shall retain Executive to perform consulting
services for a period of five (5) years following the Termination Date (the
“Consulting Period”), for the compensation and with the duties as described in
the “Terms of the Consulting Arrangement” document, attached hereto as  Exhibit
B, and hereby incorporated by reference.  In addition to the compensation,
benefits and perquisites described in the Terms of the Consulting Arrangement
document, during the Consulting Period the Company shall provide Executive with
the benefits described in Section 5.3, it being understood that this sentence
shall not be construed to affect the Company providing the Post-Employment
Benefits following the Consulting Period.

 

7.6           280G Matters.

 

7.6.1           Anything in this Agreement to the contrary notwithstanding, in
the event it shall be



9

--------------------------------------------------------------------------------

 

 

determined that any payment, distribution, benefit, equity-based or other
compensation or other transfer or action by the Company to or for the benefit of
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise) (a “Payment”) would be subject to an
excise tax imposed by Section 4999 of the Code, or any interest or penalties are
incurred by Executive with respect to any such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), the Accounting Firm (as defined below) shall,
in consultation with Executive’s legal counsel or other advisor designated by
Executive (“Executive’s Advisor”), calculate whether to reduce any of the
Payments to Executive so that the Parachute Value (as defined below) of all
Payments to Executive, in the aggregate, equals the applicable Safe Harbor
Amount (as defined below). Payments shall be so reduced only if the Accounting
Firm determines, subject to the approval of Executive’s Advisor, with such
approval not to be unreasonably withheld or delayed, that Executive would have a
greater Net After-Tax Receipt (as defined below) of aggregate Payments if the
Payments were so reduced.

 

7.6.2 If the Accounting Firm determines that the aggregate Payments to Executive
should be reduced so that the Parachute Value of all Payments to Executive, in
the aggregate, equals the applicable Safe Harbor Amount, and Executive’s Advisor
approves such determination, the Company shall promptly give Executive notice to
that effect and a copy of the detailed calculation thereof. All determinations
made by the Accounting Firm and approved by Executive’s Advisor under this
Section 7.6 shall be binding upon the Company and Executive and shall be made as
soon as reasonably practicable and in no event later than 15 days following the
date of Executive’s termination of employment.

 

7.6.3The reduction contemplated by this Section 7.6, if applicable, shall be
made by reducing payments and benefits (to the extent such amounts are
considered Payments) under the following sections in the following order:
(i) any Payments as a result of the acceleration of the vesting of
performance-based Equity Awards pursuant to Section 7.4.2(iv), (ii) any Payments
under Section 7.4.2(iii) that are “parachute payments” within the meaning of
Section 280G of the Code, (iii) any other cash Payments that are “parachute
payments” that would be made upon a Change of Control, beginning with payments
that would be made last in time and (iv) any Payments as a result of accelerated
vesting of Equity Awards for which the amount considered contingent on the
change in ownership or control is determined in accordance with Treasury
Regulation 1.280G-1, Q&A 24(c).

 

7.6.4 As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of Executive pursuant to this Agreement that should not have
been so paid or distributed (each, an “Overpayment”) or that additional amounts
that will have not been paid or distributed by the Company to or for the benefit
of Executive pursuant to this Agreement could have been so paid or distributed
(each, an “Underpayment”), in each case consistent with the calculation of the
applicable Safe Harbor Amount hereunder.   In the event that the Accounting
Firm, based on the assertion of a deficiency by the Internal Revenue Service
against the Company or Executive which the Accounting Firm believes, and
Executive’s Advisor agrees, has a high probability of success, determines that
an Overpayment has been made, any such Overpayment paid or distributed by the
Company to or for the benefit of Executive shall be repaid by Executive to the
Company; provided, however, that (i) no such repayment shall be required if and
to the extent such deemed repayment would not either reduce the amount on which
Executive is subject to tax under Sections 1 or  4999 or generate a refund of
such taxes; and (ii) to the extent such repayment would generate a refund of
such taxes, Executive shall only be required to pay to the Company the
Overpayment less the amount of tax to be refunded and to transfer the refund of
such taxes to the Company when received. In the event that the Accounting Firm,
based on controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of Executive,



10

--------------------------------------------------------------------------------

 

 

together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.

 

7.6.5All fees and expenses of the Accounting Firm in implementing the provisions
of this Section 7.6 shall be borne by the Company, and the Company shall
reimburse Executive for all reasonable advisory fees incurred with respect to
this Section 7.6(including for any services provided by Executive’s Advisor) and
any legal and accounting fees incurred with respect to disputes related thereto
(including for any services provided by Executive’s Advisor).

 

7.6.6  In connection with making determinations under this Section 7.6, the
Accounting Firm and Executive’s Advisor shall take into account the value of any
reasonable compensation for services to be rendered by Executive before or after
the Change of Control, including any agreement not to render services to
competitors pursuant to the non-competition provisions applicable to Executive
under Section 6 of this agreement and any other non-competition provisions that
may apply to Executive, and the Company shall cooperate in the valuation of any
such services, including any non-competition provisions.

 

7.6.7  The following terms shall have the following meanings for purposes of
this Section 7.6:

 

(A)



“Accounting Firm” shall mean  a mutually agreed upon nationally recognized
accounting firm (a “Big Four” accounting firm) that is not serving as accountant
or auditor for the Company or for the individual, entity or group effecting the
Change of Control.

 

(B)



“Net After-Tax Receipt” shall mean the Present Value of a Payment net of all
taxes imposed on Executive with respect thereto under Sections 1 and 4999 of the
Code and under applicable state, local, and foreign laws, determined by applying
the highest marginal rate under Section 1 of the Code and under state, local,
and foreign laws that applied to Executive’s taxable income for the immediately
preceding taxable year, or such other rate as such Executive shall certify, in
Executive’s sole discretion, as likely to apply to Executive in the relevant tax
year.

 

(C)



“Parachute Value” of a Payment shall mean the present value as of the date of
the change in control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2) of
the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.

 

(D)



“Present Value” of a Payment shall mean the economic present value of a Payment
as of the date of the change in control for purposes of Section 280G of the
Code, as determined by the Accounting Firm using the discount rate required by
Section 280G(d)(4) of the Code.

 

(E)



“Safe Harbor Amount” means (x) 3.0 times Executive’s  “base amount,” within the
meaning of Section 280G(b)(3) of the Code, minus (y) $1.00.

 

8.           Withholding.     All payments made by the Company under this
Agreement shall be reduced by any amounts in respect of income, social security,
FICA and other similar taxes at the then-prevailing rates required to be
withheld by the Company under applicable law.





11

--------------------------------------------------------------------------------

 

 

 

9.           Indemnification. To the maximum extent permitted under Delaware law
as from time to time in effect, and subject to any mandatory exclusion of
indemnification under Delaware law applicable to the indemnification of
Executive under this Section 9, the Company hereby agrees to indemnify Executive
and hold him harmless from, against and in respect of any and all damages,
deficiencies, actions, suits, proceedings, demands, assessments, judgments,
claims, losses, costs, expenses, obligations and liabilities arising from or
related to the performance of the services under this Agreement by  Executive.

 

10.           Legal Fees.     In the event of any litigation, dispute or contest
arising from a breach of this Agreement, the prevailing party shall be entitled
to recover from the non-prevailing party all reasonable costs incurred in
connection with such litigation, dispute or contest, including without
limitation, reasonable attorneys’ fees, disbursement and costs, and experts’
fees and costs.

 

11.           Unfunded Status.      This Agreement is intended to constitute an
unfunded plan for incentive compensation.  Nothing contained herein shall give
Executive any rights that are greater than those of a general unsecured creditor
of the Company.  In its sole discretion, the Compensation Committee may
authorize the creation of trusts, acquisition of life insurance policies or
other arrangements to meet the obligations created under this Agreement.

 

12.           Section 409A.

 

12.1           If any amounts that become due under Section 7 of this Agreement
constitute “nonqualified deferred compensation” within the meaning of Section
409A of the Code, payment of such amounts shall not commence until Executive
incurs a “Separation from Service” (as defined below) if and only if necessary
to avoid accelerated taxation or tax penalties in respect of such amounts.  

 

12.2           Notwithstanding any provision of this Agreement to the contrary,
if Executive is a “Specified Employee” (as defined below) he shall not be
entitled to any payments upon a Separation from Service until the earlier of (i)
the date which is the first (1st) business day following the date that is six
(6) months after Executive’s Separation from Service for any reason other than
death or (ii) Executive’s date of death.  The Company shall establish a trust
pursuant to Rev. Proc. 92-64, promulgated under subpart E, part I, subchapter J,
chapter 1, subtitle A of the Code, as modified by Notice 2000-56, and fund any
such payments that are deferred pursuant to this Section 12.2 that otherwise
would be immediately payable to  Executive.  The provisions of this Section 12.2
shall only apply if required to comply with Section 409A of the Code.

 

12.3           For purposes of this Agreement, “Separation from Service” shall
have the meaning set forth in Section 409A(a)(2)(A)(i) of the Code and
determined in accordance with the default rules under Section 409A of the
Code.  ”Specified Employee” shall have the meaning set forth in Section
409A(a)(2)(B)(i) of the Code, as determined in accordance with the uniform
methodology and procedures adopted by the Company and then in effect.

 

12.4           It is intended that the terms and conditions of this Agreement
comply with Section 409A of the Code.  If any provision of this Agreement
contravenes any regulations or Treasury guidance promulgated under Section 409A
of the Code, or could cause any amounts or benefits hereunder to be subject to
taxes, interest and penalties under Section 409A of the Code, this Agreement or
any provision hereof may be reformed by Executive, subject to the consent of the
Company (which consent shall not be unreasonably withheld) to:  (i) comply with,
or avoid being subject to, Section 409A of the Code, (ii) avoid the imposition
of taxes, interest and penalties under Section 409A of the Code, and/or (iii)
maintain, to the maximum extent practicable, the



12

--------------------------------------------------------------------------------

 

 

original intent of the applicable provision without violating the provisions of
Section 409A of the Code, provided, however, that no such amendment shall have
the effect of reducing the amount of any payment or benefit payable to Executive
pursuant to this Agreement.

 

 12.5           Anything in this Agreement to the contrary notwithstanding, no
reimbursement payable to Executive pursuant to any provisions of this Agreement
or pursuant to any plan or arrangement of the Company or its subsidiary or
affiliate covered by this Agreement shall be paid later than the last day of the
calendar year following the calendar year in which the related expense was
incurred, except to the extent that the right to reimbursement does not provide
for a “deferral of compensation” within the meaning of Section 409A of the
Code.  No amount reimbursed during any calendar year shall affect the amounts
eligible for reimbursement in any other calendar year.

  

13.           Waiver.  Executive’s or the Company’s failure to insist upon
strict compliance with any provision hereof or any other provision of this
Agreement or the failure to assert any right that  Executive or the Company may
have hereunder shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.  Similarly, the waiver by any
party hereto of a breach of any provision of this Agreement by the other party
will not operate or be construed as a waiver of any other or subsequent breach
by such other party.

 

14.           Mutual Waiver.   Executive and the Company agree to sign a mutual
waiver and release of claims agreement effective as of the Termination Date
substantially in the form attached hereto as  Exhibit C, and hereby incorporated
by reference (the “Mutual Waiver”).

 

15.           Severability.  If any part of this Agreement is found to be
invalid or unenforceable, that part will be deemed amended to achieve as nearly
as possible the same economic effect as the original provision, and the
remainder of this Agreement will remain in full force and effect.

 

 16.           Notices. Any notice or other communication in connection with
this Agreement shall be deemed to be delivered if in writing, addressed as
provided below (or to such other Person or address as to which either party may
notify the other in accordance with this Section 15) and actually delivered at
said address:

 

If to Executive, to him at:

 

Amin J. Khoury

149 South Beach Road

Hobe Sound, FL  33455

 

If to the Company, to it at:

 

B/E Aerospace, Inc.

1400 Corporate Center Drive

Wellington, FL  33414

Attention:  General Counsel

 

17.           Survival.  The provisions of Sections 5.3, 5.6 and 6 through 18
inclusive hereof shall each survive any termination or expiration of this
Agreement in accordance with the applicable statute of limitation period(s).

 

18.           Miscellaneous. This Agreement, including the attached exhibits,
constitutes the entire understanding



13

--------------------------------------------------------------------------------

 

 

of the parties with respect to the subject matter hereof, and supersedes all
such prior and contemporaneous understandings and agreements, whether oral or
written, regarding such subject matter.  This Agreement may be amended or
modified only by a written instrument signed by Executive and by a duly
authorized representative of the Company.  This Agreement may be executed in any
number of counterparts, which together shall constitute one and the same
instrument.  Except as otherwise provided in this Agreement, this Agreement
shall be governed by and construed in accordance with the laws (other than the
conflicts of law rules) of the State of Florida.  The headings in this Agreement
are for convenience of reference only and shall not alter or otherwise affect
the meaning hereof.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors and permitted assigns.

 

[Signature Page Follows]

 

 

14

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto execute this Amended and Restated
Employment Agreement as of the date first above written.

 

 

 

 

 

 

EXECUTIVE

 

B/E AEROSPACE, INC.

 

 

 

 

 

 

 

 

By:

 

 

Amin J. Khoury

 

Name:

 Ryan M. Patch

 

 

 

Title:

Vice President-Law, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

 

AMENDED AND RESTATED

DEATH BENEFIT AGREEMENT

 

This Amended and Restated Death Benefit Agreement (the “Agreement”) is entered
into this 30th day of November, 2012, by and between B/E AEROSPACE, INC., a
Delaware corporation, hereinafter called the “Corporation,” and AMIN J. KHOURY,
hereinafter called the “Executive.”

 

WHEREAS, the Executive has been employed by the Corporation for many years and
has rendered valuable services which have contributed to the growth and
prosperity of the Corporation;

 

WHEREAS, the Executive is party to a death benefit agreement (the “Original
Agreement”) dated on or about March, 2006 pursuant to which the Corporation
shall provide the AJK Dynasty Trust dated March 17, 2003, the Executive’s
beneficiary (the “Beneficiary”), with the payment of a death benefit;

 

WHEREAS, the Original Agreement was amended pursuant to the employment agreement
dated December 31, 2008 between the Corporation and the Executive; 

 

WHEREAS, the Corporation and the Executive wish to amend and restate the
Original Agreement to increase the death benefit payable to the Beneficiary to
$10,000,000 (ten million dollars).

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the parties agree as follows:

 

1.



DEATH BENEFIT. 

 

A.



Upon the Executive’s death at any time, whether during his employment with the
Corporation or following the termination of his employment for any reason, the
Corporation shall pay to the Beneficiary a payment of $10,000,000 (ten million
dollars) (the “Death Benefit”).  The Death Benefit shall be paid in a cash lump
sum within thirty (30) days following the Executive’s death.   

 

B.



The Death Benefit shall not be payable if the Executive’s death results from
suicide, whether sane or insane, within two (2) years after the execution of
this Agreement.

 

2.



CONDITIONS.  In order to fund its cash payment obligation under this Agreement,
the Corporation may elect, in its absolute discretion, to purchase a life
insurance policy.  The Executive agrees that in the event the Corporation elects
to do so, then the Corporation may insure the life of the Executive and the
Executive agrees to cooperate with the Corporation and insurance carrier in
order to facilitate the purchase of such insurance.  The Executive further
agrees that if the Corporation elects to purchase such a life insurance policy,
then the Corporation or a Trust (as described in Section 3 of this Agreement)
shall be the owner and the beneficiary of that policy.

 

3.ESTABLISHMENT OF TRUST.  The Corporation may establish a Death Benefit Only
Trust (the “Trust”).  If established, all benefits payable under this Agreement
to the Beneficiary shall be paid directly by the Corporation from the Trust.  To
the extent that such benefits are not paid from the Trust, the benefits shall be
paid from the general assets of the Corporation.  The Trust, if established,
shall be an irrevocable grantor trust which conforms to the terms of the model
trust as described in IRS revenue



 

--------------------------------------------------------------------------------

 

 

procedure 92-64, I.R.B. 1992-33 except an independent individual third party may
be designated as trustee.  The assets of the Trust are subject to the claims of
the Corporation’s creditors in the event of the Corporation’s insolvency, as
defined therein.  Except as provided under the Trust, the Corporation shall not
be obligated to set aside, earmark or escrow any funds or other assets to
satisfy its obligations under this Agreement, and neither the Executive nor the
Beneficiary shall have any property interest in any specific assets of the
Corporation other than the unsecured right to receive payments from the
Corporation, as provided in this Agreement.

 

4.EMPLOYMENT RIGHTS.  This Agreement shall not be deemed to create a contract of
employment between the Corporation and the Executive and shall create no right
in the Executive to continue in the Corporation’s employ for any specific period
of time, or to create any other rights in the Executive or obligations on the
part of the Corporation, except as are set forth in this Agreement.

 

5.EXECUTIVE RIGHT TO ASSETS.

 

A.The rights of the Executive, the Beneficiary, or any other person claiming
through the Executive under this Agreement, shall be solely those of an
unsecured general creditor of the Corporation.  The Executive, the Beneficiary,
or any other person claiming through the Executive, shall have the right to
receive those payments specified under this Agreement only from the Corporation,
and has no right to look to any specific or special property separate from the
Corporation for payments.

 

B.The Executive agrees that he, the Beneficiary, or any other person claiming
through the Executive shall have no right or beneficial ownership interest
whatsoever in any general asset used or acquired by the Corporation in
connection with the liabilities it has assumed under this Agreement.  Such
assets shall not be deemed to be held under any trust for the benefit of the
Executive or the Beneficiary, nor shall any such general assets be considered
security for the performance of the obligations of the Corporation.  Any such
assets shall remain general, unpledged, and unrestricted assets of the
Corporation.

 

C.The Executive also understands and agrees that his participation in the
acquisition of any such general asset for the Corporation shall not constitute a
representation to the Executive, the Beneficiary, or any person claiming through
the Executive that any of them has a special or beneficial interest in such
general asset.

 

6.INDEPENDENCE OF BENEFITS.

 

The benefits payable under this Agreement shall be independent of, and in
addition to, any other benefits or compensation, whether by salary, or bonus or
otherwise, payable under any other employment agreements that now exist or may
hereafter exist from time to time between the Corporation and the
Executive.  This Agreement between the Corporation and the Executive does not
involve a reduction in salary or foregoing of an increase in future salary by
the Executive.  Nor does the Agreement in any way affect or reduce the existing
and future compensation and other benefits of the Executive.

 

7.ASSIGNABILITY.

 

Except in so far as this provision may be contrary to applicable law, no sale,
transfer, alienation, assignment, pledge, collateralization, or attachment of
any benefits under this Agreement shall be valid or recognized by the
Corporation.





 

--------------------------------------------------------------------------------

 

 

 

8.AMENDMENT.

 

This Agreement may be amended at any time by mutual written agreement of the
Corporation and the Executive.  The Corporation shall have no right to change
the benefits under this Agreement without the prior written consent of the
Executive.    The Executive may change the Beneficiary under this Agreement upon
prior written notice to the Corporation, Attn. General Counsel, 1400 Corporate
Center Way, Wellington, Florida 33414.  If any provision of this Agreement
contravenes any regulations or guidance promulgated under Section 409A of the
U.S. Internal Revenue Code of 1986 (collectively, “Section 409A”), the
Corporation shall amend this Agreement or any provision hereof to maintain to
the maximum extent practicable the original intent of the applicable provision
without violating the provisions of Section 409A.

 

9.LAW GOVERNING.

 

This Agreement shall be governed by the laws of the State of Florida.  This
Agreement is solely between the Corporation and the Executive.  Further, the
Executive, the Beneficiary or other persons claiming through the Executive shall
only have recourse against the Corporation for enforcement of the
Agreement.  However, it shall be binding upon the Beneficiary and the
beneficiaries, heirs, executors and administrators of the Executive and upon the
successors and assigns of the Corporation.

 

[THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]





 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

 

 

 

 

 

 

CORPORATION:

 

B/E AEROSPACE, INC.,

 

 

 

a Delaware corporation

 

ATTEST:

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 Ryan M. Patch

 

Title:

 

 

Title:

 Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

  AMIN J. KHOURY

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

Terms of the Consulting Arrangement1

 

 1.           Purpose.      As the founder of the Company, the Executive has
knowledge, experience and skills that are unique and essential to the
Company.  The Company acknowledges that following the executive’s termination of
employment, it is in the best interest of the Company and its shareholders to
retain the Executive as a consultant and advisor.

 

2.           Term.           The term of the Executive’s consulting services
will commence on the Termination Date and terminate on the fifth (5th)
anniversary of the Termination Date (the “Consulting Period”).

 

3.           Consulting Services.

 

(a)           Services.2   The Executive’s services hereunder during the
Consulting Period shall consist of strategic planning, financial planning,
merger and acquisition advice and consultation to the Company, as well as
providing periodic advice and consultation regarding key staffing and
recruitment issues and such other services mutually agreed to by the Executive
and the Company (the “Consulting Services”).  At all times the Consulting
Services shall be non-exclusive and the Executive shall only be required to
devote so much time as is reasonably necessary to discharge the Consulting
Services;  provided, however , that in no event will the Consulting Services
provided during each year of the Consulting Period cause the Executive’s
termination to cease to be a Separation from Service for purposes of Section
409A of the Code.

 

(b)           Service Standards.  The Executive shall perform the Consulting
Services in a commercially reasonable manner.  In no event shall the Executive
have any liability to the Company arising out of or related to the Executive’s
performance of the Consulting Services except to the extent it arises directly
by reason of the Executive’s gross negligence or willful misconduct in
performing such Consulting Services.

 

(c)           Expenses.  During the Consulting Period the Company shall:

 

(i)         provide the Executive with an office at its Wellington, Florida
facility or such other location otherwise reasonably agreed by the Company and
the Executive;

 

(ii)         provide the Executive with a full-time assistant;

 

(iii)        provide the Executive with travel in accordance with the Company’s
policy regarding Authorization and Limitation on Officer Travel as in effect on
the Effective Date;

 

(iv)        provide Executive with an automobile or automobile allowance in
accordance with Section 5.5 of the Agreement; and

 

(v)         pay or reimburse the Executive for reasonable out-of-pocket expenses
incurred in connection with the Executive’s performance of the Consulting
Services in accordance with past practices; provided ,  however , that (i) in no
event shall reimbursement occur after December 31st  of the year following the
year in which expenses are incurred and (ii) no amount reimbursed during any
calendar year shall affect the amounts eligible for reimbursement in any other
calendar year.

--------------------------------------------------------------------------------

1



Defined terms have the meanings ascribed thereto in the Agreement.

2



Consulting Services to be confirmed upon the Termination Date.

 





 

--------------------------------------------------------------------------------

 

 

 

4.           Nature of the Relationship.

 

(a)           Independent Contractor.    The Executive shall perform the
Consulting Services in the capacity of an “independent contractor,” being solely
responsible for his actions or inactions.  Nothing in this Exhibit or the
Agreement shall be construed to create an employment relationship between the
parties.  With respect to the Consulting Services, the Executive will not be an
employee of the Company for any purpose, including, without limitation:  (i) for
federal, state or local tax, employment, withholding or reporting purposes; or
(ii) for eligibility or entitlement to any benefit under any of the Company’s
employee benefit plans (including, without limitation, those plans that are
subject to the Employee Retirement Income Security Act of 1974, as amended),
incentive compensation or other employee programs or policies.

 

(b)           Code of Conduct.   During the Consulting Period, the Executive
shall comply with the Company’s Code of Conduct and its Delegation of Authority
or any successor policies, each as in effect from time to time (as if the
Executive were a non-management employee with respect to the Delegation of
Authority Policy).

 

(c)           Payment of Taxes.   The Executive shall be responsible for, and
shall maintain adequate records of, expenses that the Executive incurs in the
course of performing the Consultant Services hereunder and shall be solely
responsible for and shall file, on a timely basis, tax returns and payments
required to be filed with or made to any federal, state or local tax authority
with respect to the Executive’s performance of the Consulting Services.  Neither
federal, state nor local income tax of any kind shall be withheld or paid by the
Company with respect to any amount paid to the Executive during the Consulting
Period.  The Executive is responsible for withholding and paying all employment
taxes and income withholding taxes as required.

 

(d)           Indemnification.   To the fullest extent permitted under
applicable laws, rules and regulations and the Company’s applicable corporate
governance documents, the Company agrees to indemnify and hold the Executive
harmless from any loss or liability, cost and expense (including, but not
limited to, reasonable attorney’s fees) incurred by the Executive as a result of
the Executive being made a party to any action or proceedings by reason of the
Executive’s provision of the Consulting Services.

  

5.           Consulting Fees.   During the Consulting Period, the Executive
shall receive an annual consulting fee of $209,400 (the “Fees”), payable in
monthly installments in arrears on the last day of the month (pro-rated for
partial months).

 

6.           Effect of Death or Incapacity.  In the event of the Executive’s
death or Incapacity the Executive shall no longer be required to perform the
Consulting Services and the Executive or his estate or beneficiaries, as
applicable, shall be entitled to a lump-sum payment equal to the amount of Fees
payable to the Executive for the remainder of the Consulting Period.  The
lump-sum payment shall be made within ten (10) business days following the
effective date of the Executive’s termination.

 

7.           Termination of Consulting Period.   The Consulting Period may not
be terminated and the terms and conditions of the consulting relationship may
not be amended or modified, without the prior written consent of both the
Company and the Executive.

 

8.           Documents and Materials.  Upon termination of the Consulting Period
or at any other time upon the Company’s request, the Executive will promptly
deliver to the Company, without retaining any copies, all documents and other
materials furnished to the Executive by the Company, prepared by the Executive
for the Company or otherwise relating to the Company’s business, including,
without limitation, all written and tangible material in the Executive’s
possession incorporating any Proprietary Information.





 

--------------------------------------------------------------------------------

 

 

 

9.           Proprietary Rights and Non Competition.  The provisions of Section
6 of the Agreement shall apply during the Consulting Period.  All references to
Employment Term in Section 6 shall also be deemed to refer to the Consulting
Period.

 

 





 

--------------------------------------------------------------------------------

 

 



 

 

Exhibit C

 

Form of Mutual Waiver Agreement

 

 

SEPARATION AGREEMENT AND MUTUAL RELEASE

 

This Separation Agreement and Mutual Release (the “Agreement”), is made as of
______ __, 20___, by and between B/E Aerospace, Inc., a Delaware corporation
(the “Company “) and Amin J. Khoury (“Employee”), for the purpose of
memorializing the terms and conditions of the Employee’s departure from the
Company’s employment.

 

Now, therefore, in consideration of the sum of one dollar ($1.00) and the mutual
promises, agreements and covenants contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
(the “Settlement Consideration”), the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1.           Termination; Employment Agreement.  Effective _________, 20__,
Employee’s employment with the Company was terminated.  Upon Employee’s
termination, Employee and the Company shall each have those respective surviving
rights, obligations and liabilities described in that certain Amended and
Restated Employment Agreement, dated as of ______, 2014, by and between Employee
and the Company (the “Employment Agreement”).

 

2.           Non-Released Claims.

 

(a)           Employee Non-Released Claims.     It is explicitly agreed,
understood and intended that the general release of claims provided for in this
Agreement shall not include or constitute a waiver of the Company’s, its agent,
representative or designee’s obligations to Employee (i) that are specified in
the Employment Agreement as surviving the termination of Employee’s employment,
(ii) that arise out of or from respondeat superior  principles, (iii) for claims
for indemnification and defense under any organizational documents, agreement,
insurance policy, or at law or in equity concerning either the Company, its
subsidiaries, affiliates, directors, officers or employees, (iii) concerning any
deferred compensation plan, 401(k) plan, equity plan or retirement plan, and
(iv) any claims not waiveable under applicable law, collectively, the “Employee
Non-Released Company Claims”.

 

(b)           Company Non-Released Claims.  It is explicitly agreed, understood
and intended that the general release of claims provided for in this Agreement
shall not include or constitute a waiver of (i) the Employee’s obligations to
the Company concerning the Company’s confidential information and proprietary
rights that survive Employee’s termination of employment, including those
specified in Section 6 of the Employment Agreement, (ii) any claim of the
Company for fraud based on willful and intentional acts or omissions of
Employee, other than those taken in good faith and in a manner that Employee
believed to be in or not opposed to the interests of the Company, proximately
causing a financial restatement by the Company, and (iii) any claims not
waivable by the Company under applicable law, collectively, the “Company
Non-Released Employee Claims”.

  

3.           General Release in Favor of the Company:  Employee, for himself and
for his heirs, executors, administrators, trustees, legal representatives and
assigns (collectively, the “Releasers”), hereby forever releases and discharges
the Company, its Board of Directors, and any of its past, present, or future
parent



 

--------------------------------------------------------------------------------

 

 

corporations, subsidiaries, divisions, affiliates, officers, directors, agents,
trustees, administrators, attorneys, employees, employee benefit and/or pension
plans or funds (including qualified and non-qualified plans or funds),
successors and/or assigns and any of its or their past, present or future parent
corporations, subsidiaries, divisions, affiliates, officers, directors, agents,
trustees, administrators, attorneys, employees, employee benefit and/or pension
plans or funds (including qualified and non-qualified plans or funds),
successors and/or assigns (whether acting as agents for the Company or in their
individual capacities) (collectively, the “Releasees “) from any and all claims,
demands, causes of action, and liabilities of any kind whatsoever (upon any
legal or equitable theory, whether contractual, common-law, statutory, federal,
state, local, or otherwise), whether known or unknown, by reason of any act,
omission, transaction or occurrence which Releasers ever had, now have or
hereafter can, shall or may have against Releasees up to and including the date
of the execution of this Agreement, except for the Employee Non-Released Company
Claims.  Without limiting the generality of the foregoing, Releasers hereby
release and discharge Releasees from:

 

(a)           any and all claims for backpay, frontpay, minimum wages, overtime
compensation, bonus payments, benefits, reimbursement for expenses, or
compensation of any kind (or the value thereof), and/or for liquidated damages
or punitive damages (under any applicable statute or at common law);

 

(b)           any and all claims, relating to Employee’s employment by the
Company,  the terms and conditions of such employment, employee benefits related
to Employee’s employment, the termination of Employee’s employment, and/or any
of the events relating directly or indirectly to or surrounding such
termination;

 

(c)           any and all claims of discrimination, harassment, whistle blowing
or retaliation in employment (whether based on federal, state or local law,
statutory or decisional), including without limitation, all claims under the Age
Discrimination in Employment Act of 1967, as amended, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act, the Civil
Rights Act of 1991, the Civil Rights Act of 1866, 42 USC §§ 1981-86, as amended,
the Equal Pay Act, the Fair Labor Standards Act, the Family and Medical Leave
Act, the Employee Retirement Income Security Act, the Florida Civil Rights Act
of 1992, the Florida Whistle-Blower Law (Fla. Stat. § 448.101 et seq.), the
Florida Equal Pay Act, and waivable rights under the Florida Constitution;

 

(d)           any and all claims under any contract, whether express or implied;

 

(e)           any and all claims for unintentional or intentional torts, for
emotional distress and for pain and suffering;

  

(f)           any and all claims for violation of any statutory or
administrative rules, regulations or codes;

 

 

(g)           any and all claims for attorneys’ fees, costs, disbursements,
wages, bonuses, benefits, vacation and/or the like;

 

which Releasers ever had, now have or hereafter can, shall or may have against
Releasees for, upon or by reason of any act, omission, transaction or occurrence
up to and including the date of the execution of this Agreement, except for the
Employee Non-Released Company Claims.

 

4.           General Release in Favor of Employee.    The Releasees, and each of
them, hereby release Releasers, and each of them, from all claims or causes of
action whatsoever, known or unknown, including any and all claims of the common
law of the State of Florida, including but not limited to breach of contract
(whether



 

--------------------------------------------------------------------------------

 

 

written or oral), promissory estoppel, defamation, unjust enrichment, or claims
for attorneys’ fees and costs and all claims which were alleged or could have
been alleged against the Employee which arose from the beginning of the world to
the date of this Agreement, except for the Company Non-Released Employee Claims.

 

5.           Non-Disparagement.  The parties agree that they will not (a)
disparage or encourage or induce others to disparage the other party (including,
without limitation, the Releasees and the Releasers), or (b) engage in any
conduct or induce any other person to engage in any conduct that is any way
injurious to either party’s (including, without limitation, the Releasees’ or
the Releasers’) reputation and interests (including, without limitation, any
negative or derogatory statements or writings).

 

6.           Covenants not to Sue.

 

(a)           Employee Covenant not to Sue.  Employee represents and warrants
that to date, he has not filed any lawsuit, action, complaint or charge of any
kind with any federal, state, or county court or administrative or public agency
against the Company or any other Releasee.  Without in any way limiting the
generality of the foregoing, Employee hereby covenants not to sue or to assert,
prosecute, or maintain, directly or indirectly, in any form, any claim or cause
of action against any person or entity being released pursuant to this Agreement
with respect to any matter, cause, omission, act, or thing whatsoever, occurring
in whole or in part on or at any time prior to the date of this Agreement,
except for the Employee Non-Released Company Claims.  Employee agrees that he
will not seek or accept any award or settlement from any source or proceeding
with respect to any claim or right waived in this Agreement.

 

(b)           Company Covenant not to Sue.  The Company represents and warrants
that to date, it has not filed any lawsuit, action, complaint or charge of any
kind with any federal, state, or county court or administrative or public agency
against Employee or any other Releaser.  Without in any way limiting the
generality of the foregoing, the Company hereby covenants not to sue or to
assert, prosecute, or maintain, directly or indirectly, in any form, any claim
or cause of action against any person or entity being released pursuant to this
Agreement with respect to any matter, cause, omission, act, or thing whatsoever,
occurring in whole or in part on or at any time prior to the date of this
Agreement, except for the Company Non-Released Employee Claims.  The Company
agrees that it will not seek or accept any award or settlement from any source
or proceeding with respect to any claim or right waived in this Agreement.

 

 

7.           No Admission.  The making of this Agreement is not intended, and
shall not be construed, as an admission that the Company or any of the
Releasees, has violated any federal, state or local law (statutory or
decisional), ordinance or regulation, breached any contract or committed any
wrongdoing whatsoever.

 

8.           Effectiveness.  This Agreement shall not become effective until the
eighth day following Employee’s signing of this Agreement (“Effective Date”) and
Employee may at any time prior to the Effective Date revoke this Agreement by
giving notice in writing of such revocation to:

 

B/E Aerospace, Inc.

1400 Corporate Center Way

Wellington, FL  33414

Attn: General Counsel

 

In the event that Employee revokes this Agreement prior to the eighth day after
his execution thereof, this Agreement, and the promises contained herein, shall
automatically be deemed null and void.

 

9.           Employee Acknowledgement.  Employee acknowledges that he has been
advised in writing



 

--------------------------------------------------------------------------------

 

 

to consult with an attorney before signing this Agreement, and that Employee has
been afforded the opportunity to consider the terms of this Agreement for
twenty-one (21) days prior to its execution.  Employee further acknowledges that
he has read this Agreement in its entirety, that he fully understands all of its
terms and their significance, that he has signed it voluntarily and of
Employee’s own free will, and that Employee intends to abide by its provisions
without exception.

 

10.           Severability.  If any provision of this Agreement is held by a
court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall have no effect, however, the remaining provisions shall be
enforced to the maximum extent possible.

 

11.           Entire Agreement.  This Agreement and the Employment Agreement,
taken together, constitute the complete understanding between the parties and
supersedes all such prior agreements between the parties and may not be changed
orally.  Employee acknowledges that neither the Company nor any representative
of the Company has made any representation or promises to Employee other than as
set forth herein or therein.  No other promises or agreements shall be binding
unless in writing and signed by the parties.

 

12.           General Provisions.

 

(a)           Governing Law; Jurisdiction; Venue.  This Agreement shall be
enforced, governed and interpreted by the laws of the State of Florida without
regard to Florida’s conflict of laws principles. Any controversy or claim
arising out of or relating to this Agreement, or the breach thereof, shall be
settled in a court of competent jurisdiction in the State of Florida in Palm
Beach County.  Each party consents to the jurisdiction of such Florida court in
any such civil action or legal proceeding and waives any objection to the laying
of venue in such Florida court.

 

 

(b)           Prevailing Party. In the event of any litigation, dispute or
contest arising from a breach of this Agreement, the prevailing party shall be
entitled to recover from the non-prevailing party all reasonable costs incurred
in connection with such litigation, dispute or contest, including without
limitation, reasonable attorneys’ fees, disbursement and costs, and experts’
fees and costs.

 

(c)           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed as an original, but all of which
together shall constitute one and the same instrument.

 

(d)           Binding Effect.  This Agreement is binding upon, and shall inure
to the benefit of, the parties, the Releasers and the Releasees and their
respective heirs, executors, administrators, successors and assigns.

 

(e)           Interpretation.  Should any provision of this Agreement require
interpretation or construction, it is agreed by the parties that the entity
interpreting or construing this Agreement shall not apply a presumption that the
provisions hereof shall be more strictly construed against one party who
prepared the Agreement, it being agreed that all parties have participated in
the preparation of all provisions of this Agreement.

 

 

[Signature Page Follows]



 

--------------------------------------------------------------------------------

 

 



 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Separation Agreement and Mutual Release as of the date first written above.

 

 

 

 

 

 

EXECUTIVE

 

B/E AEROSPACE, INC.

 

 

 

 

 

 

 

 

By:

 

 

Amin J. Khoury

 

PRINT NAME:

 

 

 

 

TITLE:

 

 

 

 

 

 

 

STATE OF FLORIDA                )

 

 

 

 

                                                       ) ss.

 

 

 

 

COUNTY OF                              )

 

 

 

 

 

 

I HEREBY CERTIFY, that on this day, before me, an officer duly authorized in the
State and County aforesaid to take acknowledgments, personally appeared Amin J.
Khoury, to me known to be the person described in and who executed the foregoing
instrument, and acknowledged to and before me that he/she executed the
same.  This individual is personally known to me or has produced a
______________________ as identification and did take an oath.

 

SWORN TO AND SUBSCRIBED before me this _____ day of ________, 20__.

 

 

 

 

 

 

 

Notary Public

 

My Commission Expires:

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------